Citation Nr: 1717966	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to service connection for a right knee ganglion cyst.

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to service connection for seizures, bleeding in the brain, and stroke.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971 and from December 1990 to July 1991.  He died in August 2010, and the appellant, his widow, is the substituted claimant with respect to the claims he filed for a right knee cyst, a stroke, seizures, and bleeding on the brain. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant presented testimony at a Board hearing before the undersigned Veterans Law Judge in December 2016, and a transcript of the hearing is associated with the claims folder.  

The issues of service connection for the cause of the veteran's death and for brain disease claimed as seizures, bleeding in the brain, and stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee ganglion cyst was not manifest in service and is unrelated to service.  

CONCLUSION OF LAW

The criteria for service connection for a right knee ganglion cyst are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA was not under an obligation to obtain a medical opinion with respect to the knee cyst, as such is not necessary to make a decision on the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The competent medical evidence of record does not demonstrate that the Veteran incurred or aggravated a right knee cyst disability during active duty service, and the evidence does not reflect that there is credible evidence associating such a disability with his active service.  Therefore, the Board finds that there is sufficient competent evidence on file to make a decision, and that a medical opinion is not warranted under the criteria set forth in McLendon.  See also Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Veteran's service treatment records are silent for reference to a right knee ganglion cyst and show that he denied having or having had knee trouble on multiple occasions.  Multiple service examinations of the Veteran's knee were normal.  

The first indication of a right knee ganglion cyst in the medical record appears to be on private medical evaluation in June 2010 many years after his second period of service.  The ganglion cyst was found while the Veteran was being treated for cancer of his esophagus.  There is no competent evidence of record suggesting or indicating that it is related to any incident of service or to the Veteran's fatal metastatic esophageal cancer which is the subject of the remand section below.  

In light of the evidence, the Board concludes that service connection is not warranted for the Veteran's right knee ganglion cyst.  The preponderance of the evidence indicates that it was not manifest in service and is unrelated to service.  The appellant testified in December 2016 that she had no further information with respect to the knee cyst claim.  When asked what the Veteran had told her about the cyst on the knee, she responded, "That he got it injured when, uh, he was in the service.  But as - as my knowledge, I don't know, you know, what - what it was all about.  How he hurt it or anything.  So I can't really say anything about the knee.  All I know is, he was going to see a doctor for it."  

The Board is grateful to the Veteran for his honorable wartime periods of service in combat zones, regrets that a more favorable outcome could not be reached, and is sorry for the appellant's loss of the Veteran.


ORDER

Service connection for a right knee ganglion cyst is denied.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  Medical records contained in the Veteran's claims folder indicate that his death was due to metastatic cancer of the esophagus which was discovered in 2008.  July 2010 hospitalization records from Union Hospital indicate that the Veteran's esophageal cancer had metastasized to his brain causing seizures and a brain bleed.  The appellant feels that Agent Orange, diesel fuel, chemicals for cleaning weapons, and/or environmental hazards incident to service caused the Veteran's fatal esophageal cancer.  It is noted that the Veteran is presumed to have been exposed to Agent Orange during the time he served in Vietnam during the Vietnam Era.  See 38 C.F.R. § 3.307 (2016).  Additionally, he likely was exposed to diesel fuel, chemicals for cleaning weapons, and environmental hazards during his service, given the statements made and the circumstances of his service.  He was a light weapons infantryman and light wheeled vehicle mechanic in Vietnam and Southwest Asia, respectively.  In light of the law and evidence, the Board finds that a VA medical opinion is required.  

Further, the record contains October 2012 releases for Union Hospital, Timken Mercy Hospital, and Hennis Nursing Home, although only a discharge record from Union Hospital has been associated with the record on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Please contact the appellant and request that she provide authorizations for all non-VA treatment (and identify any VA treatment) that the Veteran received for his claimed conditions of esophageal cancer, stroke, seizures, and a brain bleed, as there is very little medical evidence in the record with respect to her claim.  Please advise her that only the July 2010 discharge record was received from Union Hospital, and please request in particular that she provide new authorizations for Timken Mercy Hospital, Hennis Nursing Home, and any other providers.  Then, please make reasonable efforts to associate any identified records with the claims folder.

2.  After the development requested in #1 is complete, please make arrangements to obtain a VA medical opinion to determine the nature and likely etiology of the Veteran's metastatic esophageal cancer as well as his claimed stroke, seizures, and brain bleed.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that Veteran's metastatic esophageal cancer was caused by any incident of service, to include exposure to Agent Orange, diesel fuel, chemicals for cleaning weapons, and/or environmental hazards incident to service in Vietnam or Southwest Asia?  By law, the Veteran is presumed to have been exposed to Agent Orange during the time he served in Vietnam during the Vietnam Era, and the assertions that he was exposed to diesel fuel, chemicals for cleaning weapons, and environmental hazards during his service should also be accepted by the examiner as true for the purposes of rendering the opinion sought.  

(b)  If the answer to (a) is affirmative, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran had (i) a stroke (ii) seizures and (iii) a brain bleed that were related to his metastatic esophageal cancer?  Please explain your reasoning as to each disability claimed. 

(c)  If the answer to (a) is negative, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran had (i) a stroke (ii) seizures and (iii) a brain bleed that were related to his service, to include exposure to Agent Orange, diesel fuel, chemicals for cleaning weapons, and environmental hazards?  Please explain your reasoning as to each disability claimed.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


